Citation Nr: 1200669	
Decision Date: 01/09/12    Archive Date: 01/20/12

DOCKET NO.  09-48 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to nonservice-connected death pension.  

2.  Entitlement to Dependency and Indemnity Compensation (DIC) and accrued benefits.  


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and the appellant's brother


ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1943 to December 1945.  The appellant is the Veteran's surviving spouse.   

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 administrative decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, which, in pertinent part, denied the claim for DIC, death pension, and accrued benefits.

The appellant and the Veteran's brother provided testimony before the undersigned during a videoconference hearing in September 2011.  A transcript is of record.  

The issues of entitlement to death pension benefits prior to July 1, 2010 and DIC and accrued benefits are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


FINDING OF FACT

The appellant's countable income since July 1, 2010; exceeds the maximum annual income for payment of death pension benefits.  



CONCLUSION OF LAW

The appellant's income since July 1, 2010, precludes the payment of nonservice-connected pension benefits.  38 U.S.C.A. § 1521 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.3, 3.23, 3.271, 3.272 (2011).   


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

As the issue on appeal is controlled by the appellant's level of annual income and net worth, there is no medical controversy and development of any medical evidence would have no bearing on the decision.  The appellant has provided financial information for the period in question.  There is no indication in the record that any additional evidence, relevant to the issue decided herein, is available or is not part of the claims file.  Pelegrini, 18 Vet. App. at 112.

As there is no legal entitlement to the benefits claimed, there is no reasonable possibility that further notice or assistance would aid in substantiating this claim. Thus, any deficiencies of notice or assistance are rendered moot.  See 38 U.S.C.A. 
§ 5103A (West 2002); Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (compliance with the provisions regarding notice and assistance is not required if no reasonable possibility exists that any notice or assistance would aid the appellant in substantiating the claim).

Death Pension

Death pension benefits are available for the surviving spouses of Veterans with qualifying service.  38 U.S.C.A. § 1541(a).  Basic entitlement exists if (i) the veteran served for 90 days or more during a period of war; or (ii) was, at the time of death, receiving or entitled to receive compensation or retirement pay for a service-connected disability, and (iii) the surviving spouse meets the net worth requirements of 38 C.F.R. § 3.274 and has an annual income not in excess of the maximum annual pension rate (MAPR) specified in 38 C.F.R. §§ 3.23 and 3.24.  38 U.S.C.A. § 1521(a), (b); 38 C.F.R. § 3.3(a)(3).  

Payments of any kind from any source shall be counted as income during the 12-month annualization period in which received, unless specifically excluded.  
38 C.F.R. § 3.271.  

For the purpose of determining initial entitlement, the monthly rate of pension shall be computed by reducing the applicable maximum pension rate by the countable income on the effective date of entitlement and dividing the remainder by 12.38 C.F.R. § 3.273(a).  Nonrecurring income (income received on a one-time basis) will be counted, for pension purposes, for a full 12-month annualization period following receipt of the income.  38 C.F.R. § 3.271(c).

Income from Social Security Administration (SSA) benefits is not specifically excluded under 38 C.F.R. § 3.272, and therefore is included as countable income. Certain unreimbursed medical expenses (in excess of five percent of the MAPR) may be excluded from countable income for the same 12-month annualization period to the extent they were paid.  38 C.F.R. § 3.272.  

Effective December 1, 2006, the MAPR for a surviving spouse with no dependents was $7,329.00.  See 38 C.F.R. § 3.23; M21-1, Part I, Appendix B.  This is the MAPR in effect at the time VA received the appellant's claim in August 2007.  Effective December 1, 2007, the MAPR for a surviving spouse with no dependents was $7,498.00.  Id.  Effective December 2008, the total MAPR for a surviving spouse with no dependents is $7,933.00.  Id.

In August 2007, VA received an inquiry the appellant sent to her Congressman requesting help in obtaining any VA benefits possible.  This constituted an informal claim.  See 38 C.F.R. § 3.155 (2011).  Her formal application for death pension benefits was received in February 2008.  

The Veteran served for more than 90 days during World War II.  He died in July 2007. Thus, he had qualifying service for purposes of death pension benefits.  See 
38 U.S.C.A. § 1541; 38 C.F.R. § 3.3(b)(4).

After reviewing the financial information provided by the appellant, however, it is also clear that her net worth and annual income was and is too high to allow for a grant of death pension benefits at any time during the period on appeal.

The appellant's claim was filed within one year of the Veteran's death; hence the period for consideration is that beginning July 1, 2007, the first day of the month in which the Veteran died.  38 C.F.R. § 3.400(c)(3) (2011).  

The appellant did not report any dependents.  On her application, she reported that she had $38,000 in cash, bank accounts, or certificates of deposits.  She reported that her only monthly income was $15.41 in interest income and that over the next 12 months, she would earn $185 in total dividends and interest.  She also reported that she paid $12,000 for burial expenses in July 2007.  

In response to a March 2008 letter, the appellant provided a bank statement from an account in the appellant's name demonstrating a deposit of $19,904.06 in February 2008, an accrued interest of $0.54, and a bank statement from an account in the Veteran's name demonstrating a deposit of $133 in March 2008 and an accrued interest of $6.06.  

The appellant submitted two Improved Pension Eligibility Verification Reports (EVR) in November 2009.  In one, she reported that she did not have any monthly or annual income other than $200 in food stamps.  She indicated that she did not have any net worth.  In the second EVR, she denied any monthly or annual income but reported $500 in cash/noninterest-bearing accounts and $30,000 in interest-bearing bank accounts.  

In a December 2009 statement, the appellant wrote that she had not reported medical expenses since she had no money to pay medical expenses.  She also submitted an invoice demonstrating an $8,038 payment from a checking account for burial expenses in August 2007.  The payment was not attributed to a specific person.  A $2,000 payment was made from American Income Life that same month.  A final payment of $1,000 was attributed to the appellant on October 2007.   

In March 2011, the appellant, through her representative, stated that at the time she filed for pension, she had $38,000 in the bank, had no income, and was awarded $200 monthly in food stamps.  In May 2010, she was awarded SSA benefits, with a gross retroactive payment of $11,458.  She paid $2,865 in attorney's fee, which resulted in a net amount of $8,593.  She received $674 per month following the retroactive payment and her food stamps were reduced at that point to $60 per month.  She also stated that she had spent the entire $38,000 that was in savings at the time of the claim.  

During the Board hearing in September 2011, the appellant testified that she was currently receiving $674 a month in SSA income and that she had a Medicaid card.  She stated that she lived on the money in the bank account and interest income after the Veteran died.  She had begun receiving SSA benefits in June 2010.  The appellant also indicated that she had lived with her sister at some point prior to her receipt of SSA income and that she repaid her sister $2,500 for helping her pay bills and for utilities once she received her lump sum payment.  

It is clear from the record that from the point that the appellant was awarded SSA benefits, her income exceeded the maximum annual pension rate.  Her testimony and earlier reports indicates that although she was awarded benefits in May 2010, she began receiving $674 per month in June 2010.  For the 7 remaining months of 2010, her SSA income would have been $4,718, and for the 12 month annualization period beginning July 1, 2010, it would have been $8,088.  Under the regulations, the lump sum retroactive payment received in May 2010 is spread out equally over the next 12 months.  The appellant reported receiving $11,458.  

While she reported during the hearing that she paid her family $2,500 in living expenses, this amount is not excludable from her income.  Moreover, while she stated that she paid $2,865 in attorney's fees, this is not an excluded expense under the regulations, but could serve to reduce the amount of SSA income.  Nevertheless, even if the $2,500 paid to her family and $2,865 in attorney's fees were excluded from income, the new amount from the lump sum would be $6,093 or $507 per month.  Therefore, the annual income from SSA benefits alone was over the MAPR.  The food stamps and interest income from that year brought her income even further above the MAPR.  

Her monthly SSA income of $674 by itself exceeds the MAPR for all annualization periods since July 1, 2010.  The interest income and food stamps she received during that period as well as the remainder of the lump sum retroactive payment she received from SSA would bring her even further above the maximum allowable income.  

As there has been no change in the MAPR, no reported change in SSA income, and no reported expenses or exclusions from countable income, the Board finds that the appellant's income has exceeded the allowable income since July 1, 2010.  

Accordingly, the preponderance of the evidence is against the claim, and the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

The claim of entitlement to nonservice-connected death pension benefits is denied for the period beginning July 1, 2010.


REMAND

Prior to June 2010, the appellant's income did not exceed the MAPR, but she had significant assets consisting of deposits in a bank account.  

Pension benefits shall be denied "when the corpus of the estate of the surviving spouse is such that under all the circumstances . . . it is reasonable that some part of the corpus of the surviving spouse's estate be consumed for the surviving spouse's maintenance."  38 C.F.R. § 3.274 (2011).

The terms "corpus of estate" and "net worth" mean the market value, less mortgages or other encumbrances, of all real and personal property owned by the claimant, except the claimant's dwelling (single family unit), including a reasonable lot area, and personal effects suitable to and consistent with the claimant's reasonable mode of life.  38 C.F.R. § 3.275(b) (2011).

To determine whether it is reasonable to expect that the appellant use these assets for her maintenance, the Board is required to consider "all the circumstances" including the rate of depletion of the asset.  38 C.F.R. §§ 3.274(c), 3.275(d) (2011).  These circumstances would include the appellant's expenses.  To adequately determine the appellant's circumstances it is necessary that she complete a report of income, net worth and expenses.  As noted above, the record contains reports of her income and net worth, but not of her expenses.

In its October 2008 administrative decision, the RO denied entitlement to DIC, death pension, and accrued benefits.

In her January 2009 notice of disagreement, the appellant stated that she wanted to "appeal the denial letter" and stated she would appreciate all the help she could get.  Her statement constitutes a general disagreement as all benefits denied in the October 2008 decision.  See 38 C.F.R. § 20.201 (2011).  The appellant clarified her intention during testimony before the Board, when she asserted her belief that her husband died from a disease incurred in or as a result of service.  

A statement of the case (SOC) has not been issued as it relates to this issue as the October 2009 statement of the case addressed solely death pension.  The Board is required to remand the case for issuance of the statement of the case.  Manlicon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Ask the appellant to complete a report of her income, net-worth and expenses for the period from July 2007 to June 2010.  

2.  Issue a SOC on the issue of entitlement to DIC and accrued benefits, decided in the October 2008 administrative decision.  These issues should be certified to the Board only if a timely substantive appeal is received.

3.  If any benefit for which there is a perfected appeal remains denied, issue a supplemental statement of the case before returning the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2011).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


